Order entered February 4, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-14-01618-CV

                  HENRY S. MILLER BROKERAGE, LLC, Appellant

                                           V.

                            RUTH MAE SANDERS, Appellee

                    On Appeal from the 101st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-13-14901

                                        ORDER
      Before the Court is appellant’s January 29, 2015 unopposed motion for an extension of

time to file a brief requesting an extension until February 2, 2015.   As of today’s date,

appellant’s brief has not been tendered to this Court. Accordingly, we DENY appellant’s

motion. On the Court’s own motion, we ORDER appellant to file a brief in this accelerated

appeal by FEBRUARY 11, 2015.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE